Spokfokd, J.
Elijah Oannon obtained a judgment against E. J. Hart, for $1,000, with interest and costs. 1'he case stood on default for nearly two years, and no answer was ever filed.
When execution issued, the firm of E. J. Hart & Go. brought this suit, praying an injunction against the execution, on the ground that the former judgment, though nominally against Hart alone, was really for a debt due by Hart & Go., the firm of which he was a member; and that Cannon was indebted to that firm, anterior to his suit against Hart, in divers sums which they now' pray leave to compensate against the said judgment, to the extent of $698 61, for which they also pray judgment.
These proceedings are extremely irregular.
The debt against E. J. Hart, was merged in a judgment, and cannot, without subverting elementary principles, be compensated by the unliquidated accounts of E. J. Hart & Go, against Gannon. C. C. 2206. Phelps v. Stone, 3 An. 617, &c.
The latter adjudications are also clear, that a person against whom judg-. ment has gone, cannot enjoin for the purpose of pleading compensation by way of exception, unless he acquired the claims he wishes to plead after the judg-ment against him was rendered. De Lizardi v. Hathaway, 8 R. 22. Morgan. v. Briggs, 3 An. 124, &c. C. P. 373.
The injunction should have been wholly dissolved, and the appellee's prayer^ for an amendment, must be allowed.
But as there is a prayer for judgment against Gannon for the sum. claimed; by E. J. Hart & Go., it is proper to allow that relief so far as it is.sanctioned, by the evidence.
We concur with the District Judge’s opinion, that only the sums of $116.90,. for insurance, and $140 69, for groceries, have been established.
It is therefore ordered and decreed, that the judgment of the District Court; be reversed. It is further ordered, adjudged and decreed, tha¡t the injunction. *722'Sued out by the plaintiffs against the execution issued on the judgment of E. Cannon v. E. J. Hart & Co., be wholly dissolved, at the plaintiffs’ costs ; and that said Oamnon recover of the plaintiffs, E. J. Hart & Oo. and their surety, <7. L. Levy, in solido, the sum of one hundred and fifty dollars as damages. And it is further ordered, adjudged and decreed, that the plaintiffs recover of E. Oannon,- the sum of two hundred and fifty-seven dollars and fifty-nine cents, with legal interest from judicial demand, (7th December, 1852,) until paid, and all the costs in the District Court, except those growing out of the injunction. It is further ordered, that the costs in this court, be paid by the plaintiffs and appellants.